Citation Nr: 1545676	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to March 1982. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the RO.   

In August 2014, the Board remanded this matter for additional development. In light of the prior remand, the Board will recharacterize the issue to include PTSD (as reflected on the title page). See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes, the last VA treatment document of record is dated in September 2014. Additionally, the Board is aware that the Veteran underwent VA mental disorders examination in October 2014. In January 2015, the Veteran submitted a statement reporting that he had recently been treated for PTSD at the VAMC (VA Medical Center) in Indianapolis by doctor V.S.G. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992). VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2). Remand is required to obtain any outstanding VA record.

Additionally, in the previous, August 2014, remand, the Board instructed the AOJ to schedule the Veteran for VA examination to evaluate the etiology of his claimed acquired psychiatric disorder. While the AOJ did obtain an opinion regarding etiology, the opinion that was offered was inadequate. To that end, in the October 2014 VA examination, the psychologist opined that based on the results of this Compensation and Pension Psychological Disability Examination, the Veteran was found to be experiencing an unspecified personality disorder (according to the diagnostic criteria established in the DSM-V) that was not incurred in, aggravated by, and/or treated during his period of service. The psychologist determined that the Veteran was not found to be experiencing another psychological disorder(s) during this Compensation and Pension Psychological Disability Examination, including (but not limited to) the following: Substance Induced Mood Disorder; Depressive Disorder NOS; Psychotic Disorder NOS; Schizophrenia; Bipolar Disorder.

However, the Board notes that the examiner was asked to (a) identify all psychiatric disorders, other than PTSD, that the Veteran has had at any time during the period of the appeal to the date of the examination; and, (b) Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such identified psychiatric disorder, other than PTSD, had onset during the Veteran's active service or as a result of event incurred therein.

To reiterate, the Veteran's psychiatric disorder has been variously diagnosed as substance induced mood disorder; depressive disorder, not otherwise specified; mood disorder, not otherwise specified; and, psychosis, not otherwise specified.

Given the inadequacy of the VA examination opinion, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VAMC in Indianapolis and obtain and associate with the electronic claims file all outstanding records of treatment from October 2014 to present, to specifically include records of treatment by doctor V.S.G. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. In such case, notice must be provided to the appellant and his representative. The appellant should be informed that he can also provide alternative forms of evidence.

2. The AOJ should return the Veteran's claim file to an appropriate VA psychologist/psychiatrist in order to obtain an opinion as to the nature and likely etiology of his acquired psychiatric disorder. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the October 2014 VA examination report, the psychologist/psychiatrist should (a) identify all psychiatric disorders, other than PTSD, that the Veteran has had during the course of the appeal period and (b) provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any such identified psychiatric disorder, other than PTSD, had onset during the Veteran's active service or as a result of event incurred therein.

The examiner must provide a complete rationale for all the findings and opinions.  

3. After completing all indicated development, the AOJ should readjudicate claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




